internal_revenue_service number info release date uil xxxx xxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxxx dear xxxxx t eo ra t date this letter is in response to your request for information on behalf of a tax-exempt_organization formed to assist the victims of the terrorist attacks that occurred on date the organization plans to purchase annuities for the children that would be paid out over the four years that correspond to the years the will be you ask whether the entire amount of the annuity payments to the children would be excluded from their gross_income under sec_139 of the internal_revenue_code our understanding of the facts is as follows the organization is a tax-exempt public charity it was formed to assist the in new york city no employer monies fund this organization and there is no employer control of the organization the general_public funds the charity we assume that grants paid in the form of annuities will be distributed in a charitable manner as explained in irs publication disaster relief providing assistance through charitable organizations under code sec_61 gross_income means all income from whatever source derived including compensation_for services other code sections specifically exclude certain payments from gross_income the three exclusion sections that are most pertinent to your situation are code sec_102 pertaining to gifts code sec_117 pertaining to qualified scholarships and code sec_139 pertaining to qualified_disaster relief payments sec_72 pertains to the taxation of annuities code sec_102 provides that gross_income does not include the value of property acquired by gift the most critical factor in determining whether a payment is a gift is the transferor’s intent in making the payment 363_us_278 in duberstein the supreme court stated that a gift proceeds from a detached and disinterested generosity and is made out of affection respect admiration charity or like impulses if the payment proceeds primarily from any moral or legal duty or from the incentive of anticipated benefit of an economic nature it is not a gift further where the payment is in return for services rendered it is irrelevant that the donor derives no economic benefit from it thus under duberstein a factual analysis of the circumstances surrounding the transfer in each particular case is necessary to determine the dominant reason for the transfer and whether the circumstances support a finding of donative_intent insight into a transferor’s intention can be gained by examining the factors such as the economic need of the recipient that the transferor considered in deciding whether to make the transfer and the form of assistance see 363_us_299 if the annuity payments are unrestricted as to use they may be excludable from a recipient’s gross_income as a gift under sec_102 if the transfers are motivated primarily by charitable or similar impulses and not by moral or legal obligations or anticipation of economic benefit and are not in return for services if however the annuity payments are restricted for education expenses the gift exclusion under sec_102 will not apply however the payments may be excludable from the recipient’s gross_income under sec_117 sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization that is a school with a regular faculty and enrolled students that attend the school a qualified_scholarship means an amount received as a scholarship or fellowship_grant to the extent the amount was used for qualified_tuition_and_related_expenses such as tuition and fees books supplies and equipment required for courses amounts received for room board and travel are not related expenses scholarship or fellowship_grant receipts that exceed expenses for tuition fees books supplies and certain equipment are not excludable from a recipient’s gross_income as a qualified_scholarship under sec_117 under sec_1_117-3 of the income_tax regulations a scholarship is an amount_paid or allowed to or for the benefit of a student whether an undergraduate or a graduate to aid such individual in pursuing his studies a fellowship_grant generally is an amount_paid or allowed to or for the benefit of an individual to aid him in the pursuit of study or research a scholarship or fellowship_grant may also be in the form of a reduction in the amount owed by the recipient to an educational_organization for tuition room and board or any other fee the provisions of sec_117 override those of sec_102 in enacting sec_117 congress intended to subject_to income_taxation scholarship and fellowship grants to the extent they exceed the limitations on the exclusion provided in that section notwithstanding sec_102 thus a scholarship or fellowship_grant that exceeds the limitations of sec_117 is includible in gross_income even though it may otherwise qualify as a gift under code sec_102 see sec_1_117-1 sec_139 excludes from gross_income any amount received by an individual as a qualified_disaster_relief_payment sec_139 provides that the term qualified_disaster_relief_payment means any amount_paid to or for the benefit of an individual to reimburse or pay reasonable and necessary personal family living or funeral_expenses incurred as a result of a qualified_disaster therefore the applicability of sec_139 depends on whether annuity payments would defray such reasonable and necessary personal family living or funeral_expenses incurred as a result of a qualified_disaster the taxation of the annuity payments may also depend on whether the tax-exempt_organization or the child has the actual or constructive receipt or the economic benefit of the annuity_contract if the tax-exempt_organization purchases the annuity and transfers it to the child only the amount equal to the fair_market_value of the annuity at the time of the transfer could qualify for any applicable_exclusion from income under sec_102 or sec_117 in such a case the income on the annuity would not be excludable from gross_income see revrul_65_29 1965_1_cb_59 and revrul_76_133 1976_1_cb_34 if the tax-exempt_organization owns the annuity and pays the proceeds of the annuity to the child the child would not have actual or constructive receipt of the annuity_contract accordingly all of the annuity payments would be excludable from the gross_income of the child to the extent such payments qualified for exclusion under sec_102 or sec_117 see eg revrul_79_220 1979_2_cb_74 and revrul_79_313 1979_2_cb_75 in general the cost of an annuity can be recovered tax-free over the period that an annuitant is to receive the payments the amount of each payment that is more than the part that represents the annuitant’s cost is taxable sec_72 of the code addresses the taxation of annuities we hope you will find this discussion helpful however in accordance with section dollar_figure of revproc_2002_4 i r b pincite this information_letter is advisory only and has no binding effect on the internal_revenue_service the information provided herein cannot be relied upon as a ruling on the matters discussed if you have any questions regarding this discussion or we can be of further assistance please feel free to call me at xxx-xxx- xxxx or xxxxxxxxxxxxxxxx at xxx-xxx-xxxx sincerely xxxxxxx xxxxxxxxxxx manager exempt_organizations technical group x
